DETAILED ACTION
Status of the Application
Receipt of the Revised Amended Claim Set sent via email on 07/20/2022 is acknowledged.
The status of the claims upon entry of the Revised Amended Claim Set via Examiner’s Amendment stands as follows:
Pending claims: 1-18 and 31-51
Withdrawn claims: None
Previously cancelled claims: 19-30
Newly cancelled claims: None
New claims: 52-61
Amended claims: 52-61
Claims currently under consideration: 1-18 and 31-61
Currently rejected claims: None
Allowed claims: 1-18 and 31-61

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears as the attached Revised Amended Claim Set submitted by Applicant via email on 07/20/2022, where claims 52-61 are amended. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email by Tiffany Reiter on 07/20/2022.
REASONS FOR ALLOWANCE
The following Reasons for Allowance are the same as those listed previously in the Notice of Allowance filed 03/29/2022.
The claims as presently amended requiring at least one characteristic of a substitute dairy product to be that of the respective dairy products produced using mammalian milk, where such characteristic is specifically a result of the addition of recombinant protein, and where the product is essentially free of other milk proteins, are novel and non-obvious over the cited prior art. Applicant’s arguments regarding structural differences between naturally-produced protein and recombinant protein and the consequent lack of predictability in how recombinant proteins would perform in food applications (Applicant’s Remarks filed 02/02/2022, p. 8, ¶2 – p. 11, ¶2) were determined to be persuasive in light of the claims that require the recombinant protein in part to cause the particular characteristics.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793